Citation Nr: 0530973	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for leg swelling 
secondary to diabetes mellitus.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  A June 
2003 determination denied claims of service connection for 
diabetes mellitus, and leg swelling, and a December 2003 
determination denied a claim of service connection for 
glaucoma.  The veteran perfected appeals of all three 
matters.  

On a March 2004 VA Form 9, the veteran had indicated that he 
wanted a hearing before a Veterans Law Judge, but withdrew 
that request as recorded in an August 2004 Report of Contact.    


FINDING OF FACT

The record lacks evidence of a current diagnosis of diabetes 
mellitus, leg swelling, or glaucoma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, leg swelling, and glaucoma have not been 
met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its application must 
be considered.  

The record contains May 2003, September 2003, and April 2003 
letters that told the veteran of information and evidence 
needed to substantiate and complete a claim of service 
connection for a disability due to Agent Orange exposure.  
The letters informed the appellant of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran received appropriate VCAA notification 
in a May 2003 letter prior to the June 2003 rating decision 
on appeal, and a September 2003 letter prior to the December 
2003 rating decision on appeal.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter, 
and specifically advised when the April 2005 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The record contains March 2002 and March 2004 VA 
examination reports, and the latter provided a complete 
assessment of the alleged diabetes issue as electronic 
records were reviewed at that time.  In April 2005, the 
veteran informed VA that he had no other records than those 
at the Memphis VA Medical Center (VAMC).  The RO obtained 
treatment records therefrom dated June 2002 to April 2005, 
pursuant to these pending claims.  It is noted that in an 
April 21, 2005, VA clinical note, the veteran mentioned 
treatment by a private physician when he was admitted to 
another hospital for congestive heart failure, which does not 
appear to be relevant to this case, at this time. 

To the extent possible, VA satisfied its duties to the 
appellant.  

Facts

The veteran's service medical records contain a July 1970 
Report of Medical Examination that indicated normal clinical 
evaluation (except for scar of the left leg).  His vision was 
20/20 both eyes, and the veteran reported he had good health 
except for his leg.  The veteran's DD-214 indicates that he 
had foreign service in USARPAC, and was awarded Vietnam 
Service Medal w/3 Bronze Service Stars, National Defense 
Service Medal, Republic of Vietnam Campaign Medal, Combat 
Infantryman Badge, and Sharpshooter (Rifle).  Inclusive dates 
of service in Vietnam were from December 13, 1968, to 
December 14, 1969.  

In February 2003, the veteran filed the pending application 
for compensation, and wrote "Agent Orange" at the top of 
the form.  In May 2003, VA contacted the veteran to clarify 
the disabilities for which the veteran sough service 
connection, and a VA Form 119 cited issues, relevant to this 
appeal, of diabetes and swelling in the legs secondary to 
diabetes.

The veteran reminded VA of a general medical examination he 
had already undergone for a pension claim-the veteran 
asserted that it was an Agent Orange examination.  This March 
2002 VA examination contains the veteran's report that he had 
been told a long time ago that he had high blood sugar when 
attempting to donate blood, but he had never been diagnosed 
as having diabetes mellitus at the VAMC, and was never 
treated for diabetes mellitus.  The veteran underwent a 
glucose tolerance test, and the examiner's impression was 
elevated fasting glucose in diabetic range.  The examiner 
further commented that the veteran reported a history of 
jungle rot, and that the veteran currently had signs of 
onychomycosis and tinea pedis on examination.  The examiner 
noted that the veteran had reported exposure to Agent Orange, 
and a questionable history of diabetes mellitus.  

Memphis VAMC treatment records from June to December 2002 do 
not contain a diagnosis of diabetes mellitus.  In his July 
2003 notice of disagreement, the veteran asserted that four 
days after arrival in Vietnam he had been exposed to Agent 
Orange, and that he currently had swollen legs, diabetes, and 
glaucoma.  

Memphis VAMC treatment records from May to July 2003 do not 
contain a diagnosis of diabetes mellitus.  In July 2003, the 
veteran reported that his eyes felt "off."  An assessment 
revealed normal tension glaucoma suspect, large C/D ratio, 
and average corneal thickness.  Also, the veteran had 
presbyopia, and mild cataracts.  

The veteran underwent an April 2004 VA examination.  The 
examiner recorded the veteran's contention that he had been 
told after a March 2000 C&P examination that he had diabetes.  
The examiner noted that no medications had been given to him 
since, and that the veteran was a poor historian.  The 
veteran stated that he had not been hospitalized with 
ketoacidosis or hypoglycemic reactions.  

The examiner noted that review of the oral glucose tolerance 
testing performed on March 22, 2002, indicated that the 
fasting blood sugar was elevated at 130.  The two-hour was 
146, and it fell in the range of impaired glucose tolerance.  
The examiner noted that this test was not repeated, and the 
diagnosis of diabetes requires at least two or more elevated 
sugars.  The examiner, thus, sought to book an oral glucose 
tolerance test to sort out the matter.  The veteran also 
stated that he followed a restricted diet, but was enormously 
hungry and had gained about 100 pounds in the last two years.  
The veteran described a general fatigue and lassitude, and 
was having occasional blurring of vision.  The examiner noted 
that an eye examination would be booked if a diagnosis of 
diabetes was made. 

The veteran stated that he had been having chest pain, which 
occurred every day lasting about 8-9 minutes.  They were 
substernal and left sided, accompanied by some palpations and 
shortness of breath.  The veteran stated in one year his 
exercise tolerance had decreased dramatically.  He stated he 
could walk about a quarter of a mile before getting really 
short of breath.  The examiner noted a history of leg 
swelling.  The examiner wanted to book a repeat 
echocardiogram and repeat exercise treadmill test to evaluate 
the presence of any coronary artery disease.  

After blood testing, the examiner's impression was that the 
veteran had a history of elevated blood sugars, but did not 
meet the clinical criteria for a diagnosis of diabetes 
mellitus.  

An April 2004 VA optometry note indicated that the veteran 
reported no change in vision, and upon examination, the 
assessment remained normal tension glaucoma suspect.  In July 
2004, the assessment changed to glaucoma suspect unlikely, 
along with cataracts and pinguecula.  Memphis VAMC treatment 
records up to April 2005 failed to show a diagnosis of 
diabetes.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, 38 U.S.C.A. § 1110, 
such that a claimant must first have a disability to be 
considered for service connection.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the U.S. Court of Appeals for 
Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), which includes Type 
II diabetes mellitus.  See 38 C.F.R. § 3.307(a)(6)(ii).  



Analysis

Though the veteran may be presumed to have been exposed to 
Agent Orange during service in Vietnam, the record lacks a 
diagnosis of diabetes, and necessarily lacks diagnoses of leg 
swelling or glaucoma secondary to diabetes.  

Particularly, the most recent VA examination assessed the 
March 2002 VA examination report, from which the veteran 
apparently drew the conclusion that he had diabetes.  The 
March 2004 examiner analyzed the data from the March 2002 
report, and endeavored to perform medically sufficient 
glucose tolerance testing to either make, or rule out, a 
diagnosis of diabetes-and in fact, the veteran only had a 
history of elevated blood sugars, but had not currently met 
the clinical criteria for a diagnosis of diabetes mellitus. 

As such, the first element of service connection has not been 
fulfilled.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability).

It is noted that the March 2004 VA examiner indicated a 
history of leg swelling, which appeared to be considered in 
the context of the veteran's chest pains and what those pains 
might signify clinically.  Otherwise, the record lacks 
evidence that the veteran had a chronic disability of leg 
swelling-particularly, any leg swelling could not be due to 
diabetes because the veteran did not currently have diabetes, 
and there is no evidence otherwise connecting leg swelling 
(apart from the veteran's service-connected shell fragment 
wounds of the left leg and knee with a 20 percent rating) to 
service.

The same holds true for the veteran's contention concerning 
glaucoma.  It does not appear that, in fact, the veteran had 
glaucoma, at least according to recent medical reports from 
the Memphis VAMC (which, according to the veteran, was where 
he received medical care).  

Though the veteran reported that he was told that he had 
diabetes, his contention is not supported by the evidence of 
record.  Rather, it appears that in March 2002 a VA examiner 
may have discussed the possibility of diabetes because of 
glucose testing, but ultimately, the testing did not, 
according to the March 2002 and March 2004 VA examiners, meet 
the clinical criteria for a diagnosis of diabetes.  See 
generally Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board may not rely on its own 
unsubstantiated medical conclusions).  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine shall not be 
applied.  


ORDER

Entitlement to service connection for diabetes mellitus 
secondary to Agent Orange exposure is denied.

Entitlement to service connection for leg swelling secondary 
to diabetes mellitus is denied.  

Entitlement to service connection for glaucoma is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


